DETAILED ACTION
This Office Action is in response to Applicant’s Arguments /Remarks filed on 03/25/2021.
In the instant Amendment, claims 1-20 have been amended; and claims 1, 6 and 18 are independent claims.  Claims 1-20 have been examined and are pending.  This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner withdraws claim objections to claims 1-20 due to the claims have been amended by the applicant.
Examiner withdraws 112, second paragraph rejections to claims 3, 5 due to the claims have been amended by the applicant.
Examiner has maintain 112, second rejections to claims 18-20 as “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, see below.
 The claims amendments necessitate new ground of rejections, please see below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “means for” to claims 18-20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Triantafillou et al. (hereinafter Triantafillou), Pub. No.: 2012/0117348 in view of Ricci, Pub. No.: US 2017/0136894.
Referring to claim 1, Triantafillou teaches a data storage arrangement, comprising: 
at least one physical layer (PHY), wherein the atleast one PHY is coupled to a host (fig. 1, bus interface 120); 
a logic circuit connected to the at least one PHY and the at least one translucid PHY (paras. 0022-0026 and fig. 1; execution engine 130/ logic circuit); and 
a central processing unit (CPU) connected to the logic circuit (paras. 0014-0016 and fig. 1, non-volatile storage media 140 has inherently CPU which is connected to executive engine 130).
 
Triantafillou does not explicitly disclose at least one translucid PHY, wherein the at least one translucid PHY is wirelessly coupled to at least one charging arrangement, and wherein the at least one charging arrangement is frequency tuned to match to a circuit of the at least one translucid PHY.

However, in an analogous art, Ricci discloses a at least one translucid PHY, wherein the at least one translucid PHY is wirelessly coupled to at least one charging  (paras. 0087, 0090, 0181 and fig. 2, wireless power transmission systems/charging arrangement).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the teachings of Triantafillou with the method and system of Ricci, wherein a at least one translucid PHY, wherein the at least one translucid PHY is wirelessly coupled to at least one charging arrangement, and wherein the at least one charging arrangement is frequency tuned to match to a circuit of the at least one translucid PHY to provide users with a means for establishing communications between a vehicle and charging system (Ricci: abstract).

Referring to claim 2, Triantafillou and Ricci teach the data storage arrangement according to claim 1. Triantafillou further teaches wherein the at least one PHY, at least one translucid PHY, logic circuit and the CPU are disposed within an application specific integrated circuit (Triantafillou: para. 0026, ASIC).

Referring to claim 3, Triantafillou and Ricci teach the data storage arrangement according to claim 1. Ricci further teaches comprising: at least one electric power input; and the at least one charging arrangement is configured to provide power wirelessly to the at least one translucid PHY via inductive coupling (Ricci: paras. 0087, 0090, 0181 and fig. 2, wireless power transmission systems/charging arrangement).

Referring to claim 4, Triantafillou and Ricci teach the data storage arrangement according to claim 1. Triantafillou further teaches wherein the at least one PHY is a peripheral component interconnect express (PCIe) PHY, universal serial bus (USBI, Thunderbolt, universal flash storaqe (UFSj, Serial Page 2Atty. Dkt. No. WDA-4037-US 2427.105269 (PATENT)Advanced Technology Attachment (SATA), serial-attached Small Computer System Interface (SAS), or combinations thereof (Triantafillou: para. 0025, USB, PCI-E and so on).

Referring to claim 5, Triantafillou and Ricci teach the data storage arrangement according to claim 1. Ricci further teaches wherein the at least one translucid PHY is configured to wirelessly interface with the at least charging arrangement to power the arrangement without host power (Ricci: paras. 0087, 0090, 0181 and fig. 2, wireless power transmission systems/charging arrangement).

Referring to claim 6, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 7, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 8, Triantafillou and Ricci teach the data storage arrangement according to claim 7. Ricci further teaches wherein the at least one charging arrangement comprises at least one of a magnetic coil, a laser beam charge, a light charge, a Wi-(Ricci: paras. 0087, 0090, 0181 and fig. 2, wireless power transmission systems/charging arrangement).

Referring to claim 9, Triantafillou and Ricci teach the data storage arrangement according to claim 8. Ricci further teaches wherein the at least one charging arrangement is a laser (Ricci: paras. 0087, 0090, 0181 and fig. 2, wireless power transmission systems/charging arrangement).

Referring to claim 10, Triantafillou and Ricci teach the data storage arrangement according to claim 8. Ricci further teaches wherein the at least one charging arrangement comprises a Wi charge (Ricci: paras. 0087, 0090, 0181 and fig. 2, wireless power transmission systems/charging arrangement).

Referring to claim 11, Triantafillou and Ricci teach the data storage arrangement according to claim 6. Ricci further teaches wherein the at least one charging arrangement is wirelessly coupled to the storage controller ASIC (Ricci: paras. 0087, 0090, 0181 and fig. 2, wireless power transmission systems/charging arrangement).

Referring to claim 12, Triantafillou and Ricci teach the data storage arrangement according to claim 6. Ricci further teaches wherein the at least one charging arrangement is capable of providing electrical power to the at least one CPU (Ricci: paras. 0087, 0090, 0181 and fig. 2, wireless power transmission systems/charging arrangement).

Referring to claim 13, Triantafillou and Ricci teach the data storage arrangement according to claim 6. Triantafillou further teaches wherein the at least one translucid PHY is capable of providing access to data (Triantafillou: abstract, paras. 0022-0026, and fig. 1, bus interface 120).

Referring to claim 14, Triantafillou and Ricci teach the data storage arrangement according to claim 13. Triantafillou further teaches wherein the at least one translucid PHY has an operating mode where the at least one translucid PHY is capable of identifying subspecies malware file searches with read access to storage device (Traintafillou: paras. 0004, 0014, 0047 and 0054, anti-malware).

Referring to claim 15, Triantafillou and Ricci teach the data storage arrangement according to claim 14. Triantafillou further teaches wherein the at least one translucid PHY has a sleeping mode where the at least one translucid PHY is capable of providing no communication to a host device and can communicate with a storage device (Traintafillou: para. 0023 and fig. 1).

Referring to claim 16, Triantafillou and Ricci teach the data storage arrangement according to claim 15. Triantafillou further teaches wherein the at least one translucid PHY is switchable between the sleeping mode and the operation mode using the at least one logic circuit (Traintafillou: para. 0088 and claim 9, sleep mode).

Referring to claim 17, Triantafillou and Ricci teach the data storage arrangement according to claim 6. Triantafillou further teaches wherein the at least one translucid PHY is capable of identifying malware (paras. 0004, 0014, 0047 and 0054, anti-malware).

Referring to claim 18, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 19, This claim is similar in scope to claim 13, and is therefore rejected under similar rationale.

Referring to claim 20, This claim is similar in scope to claim 16, and is therefore rejected under similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.